                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                                _________


MATT MILLER,

       Plaintiff,                             Hon. Robert J. Jonker

v.                                            Case No. 1:19-cv-00811


KALAMAZOO COLLEGE,

       Defendant.
________________________________/

                                     ORDER

      This matter is before the Court on Defendant's motion for order to disqualify

plaintiff's counsel. (ECF No. 6).

      The Court held a hearing on the motion today, at which counsel for both parties

appeared. Having considered the parties’ oral and written submissions, and for the

reasons stated on the record, the motion is DENIED.

      IT IS SO ORDERED.



Date: November 26, 2019
                                             /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge
